Citation Nr: 9908249	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status-post idiopathic 
pleural effusion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2. Pulmonary function tests in July 1997 demonstrated FEV-1 
of 78 percent predicted, FEV-1/FVC of 82 percent 
predicted, and DLCO (SB) 88 percent predicted.

3. Service connected status post idiopathic pleural effusion 
is productive of no more than moderate dyspnea on extended 
exertion; non-service connected bronchial asthma is 
productive of additional dyspnea.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 10 percent for status post idiopathic pleural 
effusion are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6845 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claim.  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented a claim which is well grounded.  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts which are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
instant case, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  That evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, and statements made by the 
veteran on his own behalf.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the service-connected disability affects the 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA's Schedule for Rating 
Disabilities (rating schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998). Where entitlement 
to compensation has already been established and an increase 
in a disability evaluation is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Service medical records disclose a diagnosis of pleural 
effusion while the veteran was in Navy basic training. A 
rating decision of April 1979 granted service connection for 
status-post idiopathic pleural effusion and assigned a 30 
percent evaluation, effective from March 21, 1978.  A rating 
decision in July 1980 reduced the rating to 10 percent, 
effective October 1, 1980.  The July 1980 rating reduction 
was based on the results of a May 1980 VA medical 
examination, at which the veteran did not have any complaints 
but indicated that he was unable to run due to an increased 
breathing rate.  On examination, the lungs were clear to 
auscultation and percussion.  The veteran did not have 
shortness of breath, a chest X-ray was negative, and there 
was no evidence of any obstructive pulmonary disease. 
Pulmonary function tests (PFTs) showed the presence of what 
was characterized as a mild restrictive pulmonary disease.  

In October 1988, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran had a probable mild restrictive ventilatory 
impairment, which may have correlated clinically with his 
history of pleural disease.  X-rays showed that the lungs had 
no active infiltration, but did have minimal linear densities 
in the left lower lung field, which could have been due to 
fibrotic change.  A PFT report showed forced expiratory 
volume in one second (FEV-1) of 73 percent predicted and 
forced expiratory volume in one second as a percent of forced 
vital capacity (FEV-1/FVC) of 83 percent predicted.

In March 1995, the veteran asserted a claim of entitlement to 
an increased rating for his service connected disability.  He 
stated that his pulmonary condition had worsened.  In support 
of his claim, the veteran submitted a letter from Richard 
Goodstein, D.O., to Frank King, D.O., dated in December 1995.  
Dr. Goodstein stated that, when examined in December 1995, 
the veteran appeared to have dyspnea brought on by exposure 
to cold air and exertion.  The veteran stated that he 
resigned from his job with the U.S. Postal Service because of 
chronic kidney and respiratory problems.  On examination, the 
veteran's lungs were clear.  A chest 
X-ray revealed minimal scarring at the left lower lobe.  
Parenchymal infiltrates, effusions, or masses were not shown. 
PFTs showed the presence of what was described as an isolated 
minimally reduced peak expiratory flow rate with normal 
results at FEV-1.  The veteran was observed to have an 
isolated mild reduction in his residual volume, and diffusion 
capacity tests were not performed.  The study suggested the 
presence of an isolated, mild reduction in peak expiratory 
flow rate and residual volume, both of which could be on the 
basis of habitus.  Dr. Goodstein also noted that the 
possibility of some obstructive disease could not be 
eliminated.  The impression was that the veteran's history 
was suggestive, although not diagnostic, of cold air and 
exercise induced bronchospasm.  

The veteran underwent PFTs in January 1996, which showed FEV-
1 of 86 percent predicted, FEV-1/FVC of 75.5 percent 
predicted, and diffusion capacity of carbon monoxide, by the 
single breath method (DLCO(SB)) of 62 percent predicted.  

The veteran underwent his latest VA rating examination in 
July 1997.  The report of that examination shows that he 
complained of severe shortness of breath, which limited his 
activity.  He weighed 308 pounds.  He stated that he had 
shortness of breath on walking less than a block, and was 
unable to walk up a flight of stairs without experiencing 
shortness of breath.  He also said that he had an episodic 
exertional wheeze.  At the time of the examination, the 
veteran's medications included an Azmacort inhaler and a 
nebulizer treatment with Albuterol.  He indicated that he 
used his inhaler and nebulizer several times daily.  He also 
indicated that his symptoms were worse in winter and while 
outdoors.  

PFTs showed FEV-1 of 78 percent predicted, FEV-1/FVC of 82 
percent predicted , and DLCO(SB) of 88 percent predicted.  
The examining physician reported that, compared to PFTs 
performed in January 1996, all parameters had improved with 
bronchodilator therapy.  The assessment was that the PFT 
results disclosed a mild restrictive ventilatory impairment, 
with normal diffusion capacity.  There was no significant 
bronchodilator response.  The examiner rendered diagnoses of 
bronchial asthma by history, essentially normal PFT results, 
and a history of thoracocentesis for idiopathic pleural 
effusion.  The most recent chest X-ray was normal.  In 
response to a specific inquiry by the RO, the examiner found 
that the veteran's use of inhalers and nebulizers was related 
to bronchial asthma, and offered an opinion that bronchial 
asthma and the veteran's need for daily inhaler and nebulizer 
treatment were not related to his service-connected lung 
condition. 

Under the regulations in effect when the veteran filed his 
current claim for an increased rating, assignment of a 10 
percent evaluation was warranted for definitely symptomatic 
unspecified pneumoconiosis, with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  A 30 percent rating 
required moderate symptoms with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by PFTs. For assignment of a 60 percent evaluation, a showing 
of severe symptomatology with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by PFTs, with marked impairment of health 
was required.  See 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996).  

By regulatory amendment which became effective October 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating respiratory disorders, which are now codified 
at 38 C.F.R. § 4.97, Diagnostic Code 6845 (1998).  Under the 
revised criteria for chronic pleural effusion or fibrosis, 
assignment of a 10 percent evaluation is warranted where 
there is FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO(SB) of 66- to 80-percent 
predicted.  Assignment of a 30 percent evaluation requires 
FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56- to 70-
percent, or; DLCO(SB) of 56- to 65-percent predicted.  A 60 
percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  See 
38 C.F.R. § 4.97, Diagnostic Code 6845 (1998).  

As the revised regulations came into effect during the 
pendency of the veteran's appeal, the veteran's service 
connected disability must be evaluated under both the former 
and the revised schedular criteria.  See Karnas v. Derwinski, 
1 Vet. App. 301 (1991).  However, the revised criteria may be 
applied only from the time that they became effective, 
October 7, 1996.  Evidence concerning status post idiopathic 
pleural effusion prior to that date may only be evaluated 
under the former criteria.  See Rhodan v. West, 12 Vet. App. 
55 (1998).  

Applying the former criteria and the revised criteria to the 
evidence of record, the Board finds that the currently 
assigned 10 percent evaluation is appropriate, and the 
preponderance of the evidence is against assignment of a 
higher evaluation.  Treatment records and examination reports 
have consistently shown the veteran's service-connected 
disorder to be manifested by mild symptomatology at most.  
Further, it appears that his current symptomatology is 
related to nonservice-connected bronchial asthma, rather than 
the result of his service-connected disorder.  

The veteran's PFTs currently only show a mild impairment, 
consistent with assignment of a 10 percent evaluation under 
the revised schedular criteria.  The veteran's most recent 
PFT results of FEV-1 of 78 percent predicted, FEV-1/FVC of 82 
percent, and DLCO of 88 percent predicted warrant a 
compensable evaluation under Diagnostic Code 6845, but 
clearly do not warrant assignment of an evaluation in excess 
of 10 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6845 
(1998).  

Assignment of a higher evaluation under the former criteria 
would require a showing of more severe symptomatology 
attributable to status post idiopathic pleural effusion than 
has been objectively demonstrated. The Board notes that the 
veteran's reported daily use of inhalers and nebulizers has 
been found by the VA medical examiner to be treatment for 
non-service connected bronchial asthma, and not for the 
veteran's service connected disorder. 

In sum, the Board finds no basis upon which to grant an 
evaluation in excess of 10 percent for the veteran's service-
connected respiratory disorder under either the former 
schedular criteria or the revised schedular criteria.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) has been considered.  See Shafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  However, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or that the disability 
picture presented by status post idiopathic pleural effusion 
otherwise renders impracticable the regular schedular 
standards. In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107 concerning 
benefit of the doubt are not applicable.  

Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant an increased evaluation 
for the veteran's service-connected disorder.  


ORDER

An increased evaluation for status post idiopathic pleural 
effusion is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

